HOUGH, Circuit Judge.
[TJ It is urged that The Thos. Quigley, 130 Fed. 336, 64 C. C. A. 582, supports the holding below. If the owner of the Sea Beach were complaining of an injury traceable wholly or partly to the absence of the accustomed scow captain, the decision would apply. Here it makes no difference whether the crew *584of scow or tug arranged the fasts; the duty of adjusting them in a seamanlike manner was the same, and fell upon whoever performed the work — in this instance, the Britannia.
The fault alleged is that, instead of laying the Sea Beach smoothly or evenly alongside the Paulina, she was so disposed that her square corner ground into /the latter’s side as soon as, with the rising wind, the slip full of boats began to “churn.” On very conflicting, evidence the trial judge held that this plainly faulty arrangement existed, and wa:. the doing of the Britannia. We are not disposed to differ from such a finding of fact; therefore the tug was at fault.
[2] But this initial negligence produced a situation about which there was nothing mysterious; it was patently wrong to the eye of any boatman, including the Paulina’s captain,' who admittedly saw what was done, disapproved of it, and understood the danger to which his boat was thereby subjected. Further it was entirely within his strength, power, and skill to correct the whole matter by going aboard the Sea Beach and hauling her straight and refastening her lines. The testimony of this man substantially admits that he did nothing of the sort, because he thought it no part of his duty to go on another man’s boat.
This is carrying modesty too far; it was his duty to protect his own boat, and nothing prevented his performance of such duty. Certainly the crewless Sea Beach offered no impediment. This was a failure of duty, which is negligence.
Decree modified, so as to award half damages to libelant. Costs below divided; appellant to recover costs in this court.

<©5»For other cases see same topic & KEY-NUMBER in all Key-Numbered Digests & Indexes